DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments filed 05/31/2021 to claims 1-2, 4, 6, and 37-39 are acknowledged by the Examiner. Claims 3, 39-42 have been cancelled and claims 18, 22-36 remain cancelled. No new claims have been added.
Thus, claims 1-2, 4-17, 19-21, and 37-38 are being further considered by the Examiner.
Response to Arguments
Applicant’s arguments, see Remarks, filed 05/31/2021, with respect to the Drawings and Claims have been fully considered and are persuasive.  The objections of the Drawings and Claims have been withdrawn. 
Applicant’s arguments, see Remarks, filed 05/31/2021, with respect to the 112 Rejection have been fully considered and are persuasive.  The 112b Rejection of claim 3 has been withdrawn. 
Applicant’s inclusion of allowable subject matter- specifically the inclusion of the amended limitations of claim 3- into amended independent claim 1 in the response filed on 05/31/2021 overcomes the current 103 prior art rejections of the respective claim and its dependents. Thus, the prior art rejections are withdrawn.
Allowable Subject Matter
Claims 1-2, 4-17, 19-21, and 37-38 as presented in the claims filed on 05/31/2021 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowed because the closest prior art of record fails to disclose or reasonably teach the invention of claim 1. The closest prior art of record is the combination th embodiment (US 20040045555 A1) and Sanders (US 20090014012 A1). The combination as recited is silent on the use of a plurality of retractor members- specifically a first and second retractor- wherein both are locater laterally relative to a midline of a region of specifically the uvula. Claims 2, 4-7, and 37-38 are allowed due to their dependency off of allowed independent claim 1 as discussed above.
Claim 8 is allowed because the closest prior art of record fails to disclose or reasonably teach the invention of claim 8. The closest prior art of record is the combination of Nelson-4th embodiment (US 20040045555 A1) and Sanders (US 20090014012 A1). The combination is silent on the use of a plurality or a second retractor, second anchor, and a second connector attached to the second retractor and second anchor located at a second location of the oral structure in order to retract or anchor the soft tissue. Claims 9-17 and 19-21 are allowed due to their dependency off of allowed independent claim 8 as discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISHA TALAPATRA whose telephone number is (571)270-7289.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRISHA TALAPATRA/Examiner, Art Unit 3786                                                                                                                                                                                                        June 7, 2021


/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786